Appeal by the defendant husband from (1) an order of the Supreme Court, Rockland County (Stolarik, J.), dated January 16, 1984, which, inter alia, awarded the plaintiff wife counsel fees in the sum of $1,000, and (2) an order of the same court entered January 26, 1984 which, inter alia, adjudged him to be in contempt for failure to comply with an earlier order of the same court (Wood, J.), dated February 26, 1981, which awarded support pendente lite to the plaintiff.
Orders affirmed, with one bill of costs.
The circumstances of this case and the extensive record before the court fully support its determination to adjudge defendant in contempt (see, Price v Price, 113 AD2d 299 [appeal from stated portions of a judgment dated Apr. 19, 1984]). Further, attorney’s fees were properly awarded to the plaintiff where it presumptively appeared, to the court’s satisfaction, that no other procedure than an application to hold defendant in contempt, to compel compliance with the order of support pendente lite, would be effective, and that defendant was able to make the payments ordered (cf. Johanny v Johanny, 41 AD2d 568; see, Price v Price, 115 AD2d 530 [appeal from stated portions of an order and judgment dated Sept. 15, 1983]). Mollen, P. J., Mangano, O’Connor and Weinstein, JJ., concur.